Case 8:21-mj-00199-DUTY Document 5 Filed 03/19/21 Page 1 of 1 Page ID #:20

                                                     i
                             U NITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

      U NITED STATES OF AMERICA,                         Southern Division
                                        Plaintiff,
                          vs.                            Case #: 8:21-MJ-00199      Out of District
                                                         Initial App. Date:           Affi avi
      Jost Alfredo Chavez Basurto                        ~L 221                       custody
                                                         Time: 2:00 PM



                                     Defendant           Date Filed: 03L 2 21
                                                         Violation: 18 U.S.C. 3583
                                                         CourtSmart/Reporter: Debbie Gale


  PROCEEDINGS HELD BEFORE UNITED                            CALENDAR/PROCEEDINGS SHEET
             STATES                                          LOCAL/OUT-OF-DISTRICT CASE
    MAGISTRATE ]UDGE: Douglas F.
            McCormick




PRESENT:    Nancy K. Boehme               Melissa Rabbani                         /None
        --------------------------------------------------------------------------------------------------
               Deputy Clerk           Assistant U.S. Attorney             Interpreter/Language




  a Defendant informed of charge and right to: remain silent; appointment of counsel, if
  indigent; right to bail; bail review

  0 Defendant advised of consequences of false statement in financial affidavit.

  o Attorney: Jason Hannan and r~DFPD, and ;Appointed

  0 Government's request for detention is: GRANTED.

  ~ Defendant is ordered: Permanently Detained

     Defendant executed Waiver of Rights.

  c~~ Court ORDERS defendant Held to Answer to District of South Carolina
  r~~ Warrant of removal and final commitment to issue. 03L 2021 By CRD: N. Boehme

  r~ Defendant committed to the custody of the U.S. Marshal

                                                                             Deputy Clerk Initials: nb~
                                                                                              00:05




M-5 (10/13)         CALENDAR/PROCEEDING SHEET -LOCAL/OUT-OF-DISTRICT CASE                   Page 1 of 1
